Case: 21-2306    Document: 23    Page: 1   Filed: 02/10/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 JOSEPH D. REAVES,
                   Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-2306
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:16-cv-00141-ZNS, Judge Zachary N. Somers.
                  ______________________

                Decided: February 10, 2022
                 ______________________

    JOSEPH D. REAVES, Philadelphia, PA, pro se.

     MARIANA TERESA ACEVEDO, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by BRIAN M. BOYNTON, DEBORAH ANN BYNUM,
 MARTIN F. HOCKEY, JR.
                 ______________________

   Before LOURIE, SCHALL, and TARANTO, Circuit Judges.
Case: 21-2306     Document: 23     Page: 2    Filed: 02/10/2022




 2                                                REAVES   v. US



 TARANTO, Circuit Judge.
     Joseph D. Reaves joined the United States Army in
 1981. While serving, he was diagnosed with ulcers. In
 1986, after initiation of court-martial proceedings against
 him, Mr. Reaves requested a “discharge for the good of the
 service” in lieu of continuation of the court-martial proceed-
 ings, and the Army granted his request and discharged
 him. Two decades later, in 2009, Mr. Reaves filed a petition
 with the Army Board for Correction of Military Records
 (Board), arguing that he should have been given a retire-
 ment for physical disability under 10 U.S.C. § 1201. The
 Board rejected the contention and denied the petition.
      In 2016, Mr. Reaves brought the present action against
 the United States in the Court of Federal Claims (Claims
 Court) under the Tucker Act, 28 U.S.C. § 1491, arguing
 that the Board had erred and that he was entitled to disa-
 bility retirement pay starting in 1983, when he allegedly
 should have been given a disability retirement because of
 his ulcers. The Claims Court dismissed the case for lack of
 subject-matter jurisdiction, relying on two independent
 grounds: first, that Mr. Reaves’s voluntary request for dis-
 charge deprived the court of Tucker Act jurisdiction over
 his case; second, that Mr. Reaves’s action was time-barred
 by 28 U.S.C. § 2501 because his claim had accrued upon
 discharge (in 1986), not when the Board denied his request
 for a correction. Reaves v. United States, 155 Fed. Cl. 137,
 142 (2021). Mr. Reaves appeals.
     We reverse the dismissal for untimeliness. The accrual
 standard requires that Mr. Reaves have had sufficient
 knowledge of the permanent nature of the asserted disabil-
 ity at the time of his discharge. The Claims Court, relying
 only on the complaint, cited nothing that supports a deter-
 mination of such knowledge; and it made no finding of fact
 about other record material. We vacate the dismissal
 based on the voluntary request for discharge, a dismissal
 the government did not seek in the Claims Court. We
Case: 21-2306     Document: 23    Page: 3    Filed: 02/10/2022




 REAVES   v. US                                            3



 conclude that the Claims Court did not support its deter-
 mination that voluntary resignation defeats the entitle-
 ment at issue here, and that gap in support has not been
 filled by the government, which provides no elaboration on
 this ground in this court in defending the Claims Court’s
 holding. We remand for further proceedings.
                              I
      Mr. Reaves enlisted in the Army on October 6, 1981. In
 1983, he was diagnosed with an ulcer, requiring hospitali-
 zation. But he “continued on active duty and reenlisted in
 the Army” (for a second three-year tour) in 1984. Reaves,
 155 Fed. Cl. at 140. In August 1986, he was diagnosed with
 a second ulcer. Id. That same year, Mr. Reaves faced
 court-martial charges; and to avoid continuation of the
 court-martial proceeding, Mr. Reaves “submitted a request
 for discharge for the good of the service.” Id. On November
 10, 1986, Mr. Reaves was discharged “under conditions
 other than honorable.” Id.
      More than 22 years later, in May 2009, Mr. Reaves pe-
 titioned the Board “to request that his good of the service
 discharge be changed to a physical disability discharge” un-
 der 10 U.S.C. § 1201. Id. at 140–41. On February 17, 2010,
 the Board denied the petition, rejecting the contention that
 he should have been medically discharged based on the
 1983 ulcer. Id. at 141. Mr. Reaves submitted a request for
 reconsideration, and on June 2, 2011, the Board again de-
 nied his petition. Id.
      On January 29, 2016, Mr. Reaves sued the United
 States in the Claims Court—within six years of the Board’s
 2010 and 2011 decisions. The premise of his action was
 that he had been entitled to a disability retirement under
 10 U.S.C. § 1201 in 1983 and that the Army had violated
 its own regulations in not referring him to a medical eval-
 uation board, which, he alleged, would have found him un-
 fit for duty. Therefore, Mr. Reaves argued, he was owed
 damages to compensate him for not having received
Case: 21-2306     Document: 23      Page: 4    Filed: 02/10/2022




 4                                                 REAVES   v. US



 “disability payments that would have been made dating
 back to 1983[,] the time of the infraction.” Complaint at 3,
 Reaves v. United States, No. 1:16-cv-00141 (Fed. Cl. Jan.
 29, 2016), ECF No. 1 (Complaint).
      The government moved (a) to dismiss for lack of juris-
 diction on timeliness grounds and (b) for judgment on the
 administrative record that substantial evidence supported
 the Board’s determination that Mr. Reaves was not enti-
 tled to a disability retirement. Motion to Dismiss and, in
 the Alternative, for Judgment upon the Administrative
 Record at 1, Reaves v. United States, No. 1:16-cv-00141
 (Fed. Cl. May 31, 2016), ECF No. 12. As to the jurisdic-
 tional timeliness ground, asserted under Court of Federal
 Claims Rule 12(b)(1), the government based its argument
 on the fact that Mr. Reaves “was provided counsel and no-
 tified of his rights, as outlined in Army Regulation 635-200,
 Chapter 10,” when he submitted his request for discharge.
 Id. at 15.
      The Claims Court dismissed the case for lack of juris-
 diction on two grounds. Reaves, 155 Fed. Cl. at 142. The
 first was a ground not explicitly argued by the government.
 Specifically, the court concluded that Mr. Reaves’s “volun-
 tary request to be discharged for the good of the service in
 lieu of facing a trial by court-martial, and his subsequent
 discharge, deprive[d] [the Claims Court] of jurisdiction.”
 Id. (citing Sammt v. United States, 780 F.2d 31 (Fed. Cir.
 1985)).
     The second ground was, as the government argued,
 that Mr. Reaves’s action was time-barred under the six-
 year rule of 28 U.S.C. § 2501 because he filed the action far
 more than six years after his claims accrued. Id. at 145. In
 support of that conclusion, the court noted the “general
 rule” that a disability retirement claim accrues when a mil-
 itary corrections board finally denies that claim, but it in-
 voked an exception “‘when the service member has
 sufficient actual or constructive notice of his disability, and
Case: 21-2306     Document: 23      Page: 5    Filed: 02/10/2022




 REAVES   v. US                                               5



 hence, of his entitlement to disability retirement pay, at
 the time of his discharge.’” Id. (quoting Chambers v.
 United States, 417 F.3d 1218, 1226 (Fed. Cir. 2005)). Cit-
 ing the complaint, and nothing else, the court determined
 that Mr. Reaves had admitted to the required notice. Id.
 at 145–46.
    Mr. Reaves timely appeals. We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                               II
     The Claims Court relied only on the complaint in dis-
 missing the case for lack of jurisdiction because of untime-
 liness. We review the dismissal de novo, taking as true all
 undisputed facts asserted in the complaint and drawing all
 reasonable inferences in favor of the plaintiff. Trusted In-
 tegration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed.
 Cir. 2011).
      “Every claim of which the United States Court of Fed-
 eral Claims has jurisdiction shall be barred unless the pe-
 tition thereon is filed within six years after such claim first
 accrues.” 28 U.S.C. § 2501. Compliance with that timing
 rule is a “jurisdictional” requirement. John R. Sand &
 Gravel Co. v. United States, 552 U.S. 130, 133–34 (2008).
 A claim “accrues as soon as all events have occurred that
 are necessary to enable the plaintiff to bring suit, i.e., when
 ‘all events have occurred to fix the Government’s alleged
 liability, entitling the claimant to demand payment and
 sue . . . for his money.’” Martinez v. United States, 333 F.3d
 1295, 1303 (Fed. Cir. 2003) (en banc) (quoting Nager Elec.
 Co. v. United States, 368 F.2d 847, 851 (Ct. Cl. 1966)); see
 also Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663,
 670 (2014) (“A claim ordinarily accrues when a plaintiff has
 a complete and present cause of action. In other words, the
 limitations period generally begins to run at the point
 when the plaintiff can file suit and obtain relief.” (cleaned
 up)).
Case: 21-2306    Document: 23      Page: 6    Filed: 02/10/2022




 6                                               REAVES   v. US



      We have held that, in general, “claims of entitlement to
 disability retirement pay generally do not accrue until the
 appropriate military board either finally denies such a
 claim or refuses to hear it.” Chambers, 417 F.3d at 1224
 (citing Real v. United States, 906 F.2d 1557, 1560 (Fed. Cir.
 1990)). But we also have recognized an exception that is
 crucial for the present case. Referring to the military
 boards available for consideration of disability justifying
 retirement, we have ruled that such a claim accrues ear-
 lier, i.e., at discharge, when a veteran’s “knowledge of the
 existence and extent of his condition at the time of dis-
 charge” is “sufficient to justify concluding that he waived
 the right to board review of the service’s finding of fitness
 by failing to demand a board prior to his discharge.” Real,
 906 F.2d at 1562. We have added that whether a veteran
 in a particular case had such knowledge “must be deter-
 mined by reference to the statutory requirements for disa-
 bility retirement, namely, 10 U.S.C. § 1201,” which
 includes a requirement that the disability is of a perma-
 nent nature. Chambers, 417 F.3d at 1226. We said in
 Chambers: “The appropriate inquiry under Real, therefore,
 is whether at the time of his separation from the Army in
 1970, Chambers knew that he was entitled to disability re-
 tirement due to a permanent disability that was not a re-
 sult of his intentional misconduct and was service-
 connected.” Id. And we applied that standard to rule for
 the claimant in Chambers, concluding that, on the record,
 Chambers did not have such knowledge, because the “med-
 ical diagnoses Chambers received prior to discharge . . . all
 indicated that his condition was minor, temporary, and cir-
 cumstantial,” “[n]othing in the record indicate[d] that
 Chambers considered these diagnoses to be erroneous,”
 and “he was returned to regular duty after his brief hospi-
 talizations.” Id. at 1226–27.
     The Claims Court in this case incorrectly held based on
 the complaint that the exception applies to Mr. Reaves,
 concluding that his claim accrued upon his discharge in
Case: 21-2306     Document: 23      Page: 7   Filed: 02/10/2022




 REAVES   v. US                                              7



 1986. Mr. Reaves asserted in his complaint that he was
 hospitalized with an ulcer in 1983 and that the Army failed
 to follow its own regulations in not referring him to a med-
 ical evaluation board or a physical evaluation board. Com-
 plaint at 1–3. Mr. Reaves asserts now that such an
 evaluation would have found him unfit for duty and re-
 sulted in a disability retirement pursuant to 10 U.S.C.
 § 1201, but those assertions do not speak to whether, in
 1983, Mr. Reaves himself had sufficient knowledge (for the
 Real/Chambers inference) that the condition was perma-
 nently disabling, as required by § 1201. The Claims Court
 determined based on the complaint only that Mr. Reaves
 “had knowledge of his disability at the time.” Reaves, 155
 Fed. Cl. at 145. But the complaint does not show that Mr.
 Reaves knew of the permanence of his disability, at least
 when reasonable inferences are made in his favor.
     The Claims Court’s dismissal therefore must be re-
 versed. The Claims Court did not look to the record beyond
 the complaint and make factual findings about whether
 Mr. Reaves knew of the permanent nature of his disability.
 Reaves, 155 Fed. Cl. at 145. In reversing the dismissal that
 is before us, we do not foreclose such a factual determina-
 tion about timeliness—specifically, about Mr. Reaves’s
 awareness of the permanent nature of his disability at the
 time of discharge.
                              III
     We vacate the Claims Court’s ruling that Mr. Reaves’s
 request for discharge for the good of the service deprived
 the court of jurisdiction. The Claims Court did not provide
 a sufficient basis for the crucial conclusion that such a re-
 quest serves to eliminate the entitlement at issue here, i.e.,
 a claim to disability retirement pay.
     In Moyer v. United States, 190 F.3d 1314 (Fed. Cir.
 1999), which the Claims Court cited here, we established
 that whether voluntary resignation defeats a benefit claim
 depends on the particular benefit. The relevant facts in
Case: 21-2306    Document: 23      Page: 8    Filed: 02/10/2022




 8                                               REAVES   v. US



 Moyer are similar to the facts of this case. While serving
 in the Army, Moyer sought a medical evaluation for certain
 injuries. Id. at 1316. In addition, facing court-martial pro-
 ceedings, he “submitted a request for resignation, appar-
 ently to avoid trial by court-martial,” indicating that “he
 was voluntarily [resigning] for the good of the service”;
 thereafter, he was “discharged without regard to any disa-
 bility.” Id. After unsuccessfully seeking relief from the
 Board, Moyer sued in the Claims Court “to correct his mil-
 itary records to show that he was discharged due to physi-
 cal disability” and sought “back pay, allowances,
 retirement pay, and severance pay.” Id. Unlike Mr.
 Reaves, Moyer also argued that his resignation had not
 been voluntary. Id. at 1316–17.
      We first acknowledged that our previous decision in
 Sammt had held that a voluntary resignation barred juris-
 diction over a claim seeking back pay, i.e., pay the claimant
 allegedly would have received as a continuing employee
 had the asserted error not been committed. Id. at 1318 (cit-
 ing Sammt, 780 F.2d at 32–33). But this did not end our
 inquiry. We explained that “Sammt never argued, as Mo-
 yer [did], that he was entitled to compensation under man-
 datory Army regulations, regardless of whether his
 retirement was voluntary or involuntary.” Id. at 1319.
 And the only payment that Sammt sought was back pay
 (for but-for-the-error continued employment), see Sammt,
 780 F.2d at 32, an entitlement that he lost upon resigna-
 tion, Moyer, 190 F.3d at 1318–19, whereas Moyer’s resig-
 nation did not extinguish his claim to entitlements that
 were not contingent on continued military service. Id. at
 1319. After concluding that Moyer’s resignation was vol-
 untary, we proceeded to consider the merits of Moyer’s reg-
 ulatory violation claim that he should have been given a
 medical discharge. Id. at 1320–21.
     Here, the Claims Court did not consider the merits of
 Mr. Reaves’s challenge to the Board’s rejection of the con-
 tention that the Army erred in not awarding him a
Case: 21-2306     Document: 23     Page: 9    Filed: 02/10/2022




 REAVES   v. US                                              9



 disability retirement in 1983 when he had his first ulcer.
 Despite the similarity of this case with Moyer, the Claims
 Court concluded that Mr. Reaves’s “request for a discharge
 for the good of the service, in conjunction with the fact that
 his resulting discharge was under other than honorable
 conditions, ended his entitlement to disability benefits.”
 Reaves, 155 Fed. Cl. at 144. But the Claims Court gave no
 adequate justification for that conclusion, which precluded
 consideration of the merits of Mr. Reaves’s challenge.
     The first rationale the Claims Court stated was that “a
 discharge for the good of the service takes precedence over
 a medical discharge, requiring the servicemember request-
 ing such a discharge to forfeit any right to a medical dis-
 charge.” Id. That statement, on which the Claims Court
 did not elaborate, suggests a premise that any non-medical
 discharge voluntarily requested effects a forfeiture of the
 right to a medical discharge, but that proposition is unsup-
 ported by law and contrary to our precedents. See Beckham
 v. United States, 392 F.2d 619, 625 n.9 (Ct. Cl. 1968) (“The
 fact that plaintiff chose to separate voluntarily does not
 lessen the Government’s obligation to pay disability retire-
 ment if plaintiff actually had an incapacitating disease at
 the time of separation.”); McHenry v. United States, 367
 F.3d 1370, 1378 (Fed. Cir. 2004) (“[E]ven a member of the
 armed forces who retires voluntarily may still seek disabil-
 ity benefits . . . .”).
      The Claims Court’s second rationale was that “a spe-
 cific consequence of being discharged under other than
 honorable conditions is the loss of Army benefits,” citing
 Army Regulation 635-200 generally. Reaves, 155 Fed. Cl.
 at 144. We do not discern such a categorical rule in the
 regulation in effect when Mr. Reaves was discharged. See
 Army Regulation 635-200, Personnel Separations: Enlisted
 Personnel (Sept. 15, 1986 update, effective Oct. 15, 1986).
 The provision that seems most relevant states, “Consulting
 counsel will advise the soldier [submitting a request for dis-
 charge for the good of the service] concerning . . . [l]oss of
Case: 21-2306    Document: 23       Page: 10    Filed: 02/10/2022




 10                                                REAVES   v. US



 Veterans Administration [VA] benefits.” Id. at 41 (sub-
 chapter “10–2. Personal decision”). That provision requires
 only that the Army provide advice that acknowledges the
 potential risk of losing VA benefits if a soldier requests dis-
 charge for the good of the service. But while a soldier dis-
 charged for the good of the service “normally” receives a
 discharge under other than honorable conditions, and ben-
 efits from VA are presumptively unavailable to most sol-
 diers    so    discharged     (subject      to    case-by-case
 determinations), see 38 U.S.C. § 5303, retirement pay is not
 a VA benefit: It is administered by the Department of De-
 fense. 10 U.S.C. § 1461.
     Thus, the Claims Court failed to set forth an adequate
 basis for concluding that Mr. Reaves lost his entitlement to
 retirement pay by requesting discharge for the good of the
 service. Moreover, the Claims Court did not explain why,
 if Mr. Reaves had been erroneously denied a medical dis-
 charge in 1983, his later-requested discharge in 1986,
 which would not have occurred but for the Army’s error,
 should still function as a waiver of his claim.
     The government has not provided further support for
 the Claims Court’s conclusion on this point. Gov’t Inf. Br.
 5. On this record and considering the reasoning before us,
 we cannot sustain the Claims Court’s conclusion that Mr.
 Reaves’s request for a discharge for the good of the service
 deprives the court of Tucker Act jurisdiction to adjudicate
 a claim for disability retirement based on the alleged regu-
 latory violations. We vacate the dismissal and remand.
                               IV
     For the foregoing reasons, we reverse in part and va-
 cate in part the Claims Court’s dismissal of the case for lack
 of subject-matter jurisdiction and remand for further pro-
 ceedings.
Case: 21-2306     Document: 23     Page: 11   Filed: 02/10/2022




 REAVES   v. US                                           11



     Costs awarded to appellant.
    REVERSED IN PART, VACATED IN PART, AND
                  REMANDED